DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-8, 10, 12-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Denen U.S. 5,400,267 (herein referred to as “Denen”) and in view of Charles U.S. 2008/0054073 (herein referred to as “Charles”).
5.	Regarding Claim 1, Denen teaches a surgical system (see at least Figs. 1-4) comprising:
	a. a control circuit (Fig. 4, ref num 46); and
	b. an output circuit coupled to the control circuit (Fig. 4, ref num 49 is coupled to ref num 46) and configured to generate and provide a therapeutic output signal to an output terminal for delivery to a patient (Col. 7, lines 37-43, “device 10 comprises an electrically-powered scalpel having handle 11, blade 12, cable 13, and connector 14…which connects device 10 to an external power supply”).;
	c. wherein the control circuit is configured to:
		c.1 read data stored in a memory device of a first device (Fig. 4, ref num 48) when the first device is coupled to a terminal in electrical communication with the control circuit (Fig. 4, ref num 48 is coupled with ref num 46, Col. 14, lines 2-4, “control apparatus 42 comprises non-volatile memory 48 that is programmable during use”), wherein the data represents a number of second devices coupled to the first device (Col. 14, line 7, “to store data tracking usage of equipment 41”; Col. 14, lines 16-24, “non-volatile memory 48 is configured so that memory space is allocated for each equipment component that is used in conjunction with power supply and control apparatus 42…reads non-volatile memory 48 to determine if the identification data stored in non-volatile memory 40 has been previously written”; Col. 14, lines 29-36, “as equipment 41 is used, its utilization history is stored in the memory space allocated in non-volatile memory 48…accumulated procedure count, an accumulated actuation count” it is known throughout the specification that the “equipment 41” is selected from a plurality of medical devices, see at least Claim 11, Claim 32, Claim 37), and
		c.2 determine, based on the data read from the memory device, whether the number of second device previously coupled to the first device meets criterion (Col. 14, lines 52-64, “If the medical equipment that is to be used with power supply and control apparatus 42 is known in advance, non-volatile memory may be programmed only with a serial number….serial number may be used by control module 46 to ensure equipment compatibility….programming parametric data in non-volatile memory 48 for all equipment that will use power supply and control module 42, indexed by the serial number stored in non-volatile memory 40”; Col. 15, lines 5-8, “utilization limits for all equipment that will use power supply and control apparatus 42 may be programmed in non-volatile memory 48, indexed by the serial number stored in non-volatile memory 40”).
	While Denen discusses the possibility of multiple devices being connected to a first device (Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”), Denen fails to teach the data is a number of second devices that were previously connected to the first device.
	Charles teaches a surgical system of analogous art which contains a control circuit (Fig. 6, ref num 115) and a memory (Fig. 6, ref num 114), in which the memory stores data that represents a number of second devices coupled to the first device (as shown in Fig. 6, the amount of times a device is connected to ref num 110, see use #1, #2, and #3, is tracked and stored, para 0060-0061, “programmed to disable the console 110 after a pre-determined number of uses of the same probe 100 or after a pre-determined number of instances of the same security code 400”; It is assumed that each use of the device, whether the same device or a plurality of devices, contributes to the count of uses).  This allows for the system to implement any safety precautions, as well as know when a new device may be needed in the system (para 0018, 0060-0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denen to keep track of previously used devices and uses of the devices in order to ensure any safety mechanisms necessary for the system during treatment.

6.	Regarding Claim 17, Denen teaches a method of operating a surgical system, the method comprising:
	Read data stored in a memory device of a first device (Fig. 4, ref num 48) when the first device is coupled to a therapy generator of the surgical system (Fig. 4, ref num 48 is coupled with ref num 46), wherein the data represents a number of second devices previously coupled to the first device (Col. 14, line 7, “to store data tracking usage of equipment 41”; Col. 14, lines 16-24, “non-volatile memory 48 is configured so that memory space is allocated for each equipment component that is used in conjunction with power supply and control apparatus 42…reads non-volatile memory 48 to determine if the identification data stored in non-volatile memory 40 has been previously written”; Col. 14, lines 29-36, “as equipment 41 is used, its utilization history is stored in the memory space allocated in non-volatile memory 48…accumulated procedure count, an accumulated actuation count” it is known throughout the specification that the “equipment 41” is selected from a plurality of medical devices, see at least Claim 11, Claim 32, Claim 37); and
	Determining based on the data read from the memory device, whether the number of second devices previously coupled to the first device meets a criterion (Col. 14, lines 52-64, “If the medical equipment that is to be used with power supply and control apparatus 42 is known in advance, non-volatile memory may be programmed only with a serial number….serial number may be used by control module 46 to ensure equipment compatibility….programming parametric data in non-volatile memory 48 for all equipment that will use power supply and control module 42, indexed by the serial number stored in non-volatile memory 40”; Col. 15, lines 5-8, “utilization limits for all equipment that will use power supply and control apparatus 42 may be programmed in non-volatile memory 48, indexed by the serial number stored in non-volatile memory 40”).
While Denen discusses the possibility of multiple devices being connected to a first device (Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”), Denen fails to teach the data is a number of second devices that were previously connected to the first device.
	Charles teaches a surgical system of analogous art which contains a control circuit (Fig. 6, ref num 115) and a memory (Fig. 6, ref num 114), in which the memory stores data that represents a number of second devices coupled to the first device (as shown in Fig. 6, the amount of times a device is connected to ref num 110, see use #1, #2, and #3, is tracked and stored, para 0060-0061, “programmed to disable the console 110 after a pre-determined number of uses of the same probe 100 or after a pre-determined number of instances of the same security code 400”; It is assumed that each use of the device, whether the same device or a plurality of devices, contributes to the count of uses).  This allows for the system to implement any safety precautions, as well as know when a new device may be needed in the system (para 0018, 0060-0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denen to keep track of previously used devices and uses of the devices in order to ensure any safety mechanisms necessary for the system during treatment.

7.	Regarding Claims 2 and 18, Denen teaches the control circuit is configured to: read data stored in the memory device representing a first identifier, wherein the first identifier represents a plurality of second devices (Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”); and determine whether the first identifier is compatible for use with a therapy generator of the surgical system (Claim 37 – “compatible with the power supply, receives the identification data from the memory means, compares the identification data received from the memory means to the preprogrammed list of identification codes”).  

8.	Regarding Claims 3 and 19, Denen teaches the control circuit is configured to: generate an indication to a user when the control circuit determines that the first identifier is not compatible with the surgical system (Col. 3, lines 62-66, “the control module will be programmed to disable the equipment if incompatibility…is detected”; Col. 6, lines 41-43, “advisory may include an audible alarm, a visible warning light, a message display, or any combination thereof”; Col. 14, lines 49-50, “control module 46 may be programmed to issue a change equipment advisory”).

9.	Regarding Claims 4 and 20, Denen teaches the control circuit is configured to generated an indication to a user when the control circuit determines that the number of second devices coupled to the first device does not meet the criterion (Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”; Col. 3, lines 62-66, “the control module will be programmed to disable the equipment if incompatibility…is detected”; Col. 6, lines 41-43, “advisory may include an audible alarm, a visible warning light, a message display, or any combination thereof”; Col. 14, lines 49-50, “control module 46 may be programmed to issue a change equipment advisory”).
While Denen discusses the possibility of multiple devices being connected to a first device (Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”), Denen fails to teach the data is a number of second devices that were previously connected to the first device.
	Charles teaches a surgical system of analogous art which contains a control circuit (Fig. 6, ref num 115) and a memory (Fig. 6, ref num 114), in which the memory stores data that represents a number of second devices coupled to the first device (as shown in Fig. 6, the amount of times a device is connected to ref num 110, see use #1, #2, and #3, is tracked and stored, para 0060-0061, “programmed to disable the console 110 after a pre-determined number of uses of the same probe 100 or after a pre-determined number of instances of the same security code 400”; It is assumed that each use of the device, whether the same device or a plurality of devices, contributes to the count of uses).  This allows for the system to implement any safety precautions, as well as know when a new device may be needed in the system (para 0018, 0060-0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denen to keep track of previously used devices and uses of the devices in order to ensure any safety mechanisms necessary for the system during treatment

10.	Regarding Claims 5, 7, and 21, Denen teaches the memory device is a first memory device (Fig. 4, ref num 48), and wherein a unique second identifier is stored in a second memory device of one of the second devices (Fig. 4, ref num, 40 = second memory device; Col. 14, lines 54-55, “non-volatile memory 40 may be programmed only with a serial number”), the unique second identifier of the second device is a serial number (Col. 14, lines 54-55, “non-volatile memory 40 may be programmed only with a serial number”).

11.	Regarding Claims 6 and 24, Denen teaches the control circuit is configured to determine whether the unique second identifier of the second device is included in the data that represents the number of second device coupled to the first device (Col. 14, lines 57-64, “the serial number may be used by control module 46 to ensure equipment compatibility… programming parametric data in non-volatile memory 48 for all equipment that will use power supply and control module 42, indexed by the serial number stored in non-volatile memory 40”) and teaches the memory device is a first memory device (Fig. 4, ref num 48), and wherein a unique second identifier is stored in a second memory device of one of the second devices (Fig. 4, ref num, 40 = second memory device; Col. 14, lines 54-55, “non-volatile memory 40 may be programmed only with a serial number”).
While Denen discusses the possibility of multiple devices being connected to a first device (Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”), Denen fails to teach the data is a number of second devices that were previously connected to the first device.
	Charles teaches a surgical system of analogous art which contains a control circuit (Fig. 6, ref num 115) and a memory (Fig. 6, ref num 114), in which the memory stores data that represents a number of second devices coupled to the first device (as shown in Fig. 6, the amount of times a device is connected to ref num 110, see use #1, #2, and #3, is tracked and stored, para 0060-0061, “programmed to disable the console 110 after a pre-determined number of uses of the same probe 100 or after a pre-determined number of instances of the same security code 400”; It is assumed that each use of the device, whether the same device or a plurality of devices, contributes to the count of uses).  This allows for the system to implement any safety precautions, as well as know when a new device may be needed in the system (para 0018, 0060-0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denen to keep track of previously used devices and uses of the devices in order to ensure any safety mechanisms necessary for the system during treatment

12.	Regarding Claims 8 and 22, Denen teaches the data that represents the number of second devices coupled to the first device is stored as data representing a list of serial numbers (Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”).

13.	Regarding Claim 10, Denen teaches an electrosurgical generator (Col. 2, line 9, “electrosurgical scissors”; Col. 7, lines 65-66, “a bipolar electrosurgical instrument”, indicating that the power supply would be an electrosurgical generator).

14.	Regarding Claims 12 and 15, Denen teaches the first devices includes a cable and one of the second devices includes a surgical device (first device = Fig. 3 and 4, ref nums 32 and 42 which are connected with cables ref num 13 and 20; second device = Fig. 1, ref num 12).

15.	Regarding Claims 13 and 14, Denen teaches the first device includes a surgical device and one of the second devices includes a cable (Fig. 1, ref num 12 = first device; Figs. 3 and 4, ref nums 32 and 43 have cables 13 and 20 = second device).

16.	Regarding Claims 16 and 25, Denen teaches the control circuit is further configured to write a unique second identifier of one of the second devices to the memory device of the first device when the one of the second devices is coupled to the first device and when the criterion is met (Col. 14, lines 24-28, “if the identification data is not found, control module 46 allocates memory space in non-volatile memory 48 to equipment 41, and writes the identification data associated with equipment 41 to that memory space”).

17.	Regarding Claim 26, Denen teaches a surgical system comprising: a first device (Fig. 4, ref num 41) including a first memory device (Fig. 4, ref num 40), the first memory device configured to store a unique first identifier of the first device (Col. 14, lines 12-14, “non-volatile memory 40 is preprogrammed by the manufacturer with identification data and parametric data”); and
	A second device (Fig. 4, ref num 42) including:
		A connector (Fig. 4, ref num 43) configured to couple to the first device (see Fig. 4, ref num 43 coupled with 41); and
		A second memory device (Fig. 4, ref num 48) configured to store data that represents a number of first devices coupled to the second device (Col. 14, lines 52-64, “If the medical equipment that is to be used with power supply and control apparatus 42 is known in advance, non-volatile memory may be programmed only with a serial number….serial number may be used by control module 46 to ensure equipment compatibility….programming parametric data in non-volatile memory 48 for all equipment that will use power supply and control module 42, indexed by the serial number stored in non-volatile memory 40”; Col. 15, lines 5-8, “utilization limits for all equipment that will use power supply and control apparatus 42 may be programmed in non-volatile memory 48, indexed by the serial number stored in non-volatile memory 40”).
	While Denen discusses the possibility of multiple devices being connected to a first device (Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”), Denen fails to teach the data is a number of second devices that were previously connected to the first device.
	Charles teaches a surgical system of analogous art which contains a control circuit (Fig. 6, ref num 115) and a memory (Fig. 6, ref num 114), in which the memory stores data that represents a number of second devices coupled to the first device (as shown in Fig. 6, the amount of times a device is connected to ref num 110, see use #1, #2, and #3, is tracked and stored, para 0060-0061, “programmed to disable the console 110 after a pre-determined number of uses of the same probe 100 or after a pre-determined number of instances of the same security code 400”; It is assumed that each use of the device, whether the same device or a plurality of devices, contributes to the count of uses).  This allows for the system to implement any safety precautions, as well as know when a new device may be needed in the system (para 0018, 0060-0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denen to keep track of previously used devices and uses of the devices in order to ensure any safety mechanisms necessary for the system during treatment.

18.	Regarding Claim 27, Denen teaches the second memory device is configured to store data that represents a second identifier that represents a plurality of second devices for use with a therapy generator of the surgical system (Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”).

19.	Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Denen and Charles, and further in view of Watanabe U.S. 2019/0082929 (herein referred to as “Watanabe”).
20.	Regarding Claims 9 and 23, Denen teaches the data that represents the number of second devices previously coupled to the first device is stored as data representing the serial numbers (Col. 14, lines 54-55, “non-volatile memory 40 may be programmed only with a serial number”; Claim 37—“control means stores a preprogrammed list of identification codes for each one of the plurality of different types of medical devices compatible with the power supply”).
	However, Denen fails to teach that the serial numbers are counted as part of the data.
	Watanabe teaches a system of analogous art in which the number of times a device is connected to another device is recorded (para 0023 “connection count that indicates a number of times the video scope has been connected to the processor”).  These devices are identified by a serial number that is also contributed to the count (para 0065, “increments the connection count by one in association with the scope model name and serial number, and thus rewrites the connection count stored in the ROM”).  This allows the memory to keep a record of the usage history of the device (para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Denen to include that the serial numbers used to identify the devices are counted as part of the data stored in the memory so that the usage history is kept track during the treatment.

21.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Denen and Charles, and further in view of Dickerson U.S. 2018/0014872 (herein referred to as “Dickerson”).
22.	Regarding Claim 11, Denen fails to teach an ultrasonic generator.
	Dickerson teaches a system of analogous art (para 0072), in which it also comprises an ultrasonic generator (para 0039, Figs. 1A-1C, ref num 1002).  Since Denen teaches that the system is compatible with a plurality of different devices (Denen, Col. 1, lines 15-25), then it would have been obvious to one of ordinary skill in the art to have substituted the generator to be a known type of electrosurgical generator, such as an ultrasonic generator like the one taught by Dickerson.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794